Case 16-34169-hdh11 Doc 933 Filed 10/18/18 Entered 10/18/18 14:00:51 Page 1of3

 

 

 

CASE NAME: ValuePart, Incorporated

 

 

CASE NUMBER: 16-34169-HDH-11

 

 

 

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISON

FOR POST CONFIRMATION USE

QUARTERLY OPERATING REPORT
AND
QUARTERLY BANK RECONCILEMENT
In accordance with Title 28, Section 1746, of the United States Code, I declare under penalty of perjury that I have
examined the attached Post Confirmation Quarterly Operating Report, and the Post Confirmation Quarterly Bank
Reconcilement and, to the best of my knowledge, these documents are true, correct and complete. Declaration of the
preparer (other than responsible party), is based on all information of which preparer has any knowledge.

RESPONSIBLE PARTY;

Original Signature of Responsible Party

 

UY

 

 

 

Printed Name of Responsible Party Isa Passini
Title CEO
Date 10/17/2018

PREPARER:

Original Signature of Preparer

 

Printed Name of Preparer regory Miyake
Title Chief Accounting Officer

Date 10/17/2018

 

 
Case 16-34169-hdh11 Doc 933 Filed 10/18/18 Entered 10/18/18 14:00:51 Page 2 of 3

 

 

 

POST CONFIRMATION
QUARTERLY OPERATING REPORT

 

CASE NAME: ValuePart, Incorporated

 

 

CASE NUMBER: 16-34169-HDH-11

 

 

 

FISCAL QUARTER PERIOD: June 24, 2018 to September 22, 2018

| BEGINNING OF QUARTER CASH BALANCE:

CASH RECEIPTS:

CASH RECEIPTS DURING CURRENT QUARTER:

(a). Cash receipts from business operations $10,81 1.16
(b). Cash receipts from loan proceeds $7,950,000.00

(c). Cash receipts from contributed capital
(d). Cash receipts from tax refunds
(e). Cash receipts from other sources

2 TOTAL CASH RECEIPTS $18,762,941.16
CASH DISBURSEMENTS:
(A). PAYMENTS MADE UNDER THE PLAN:
(1). Administrative $33,275.21

(2). Secured Creditors

(3). Priority Creditors

(4). Unsecured Creditors

(5). Additional Plan Payments

(B). OTHER PAYMENTS MADE THIS QUARTER:

(1). General Business + $8,650,102.24

(2). Other Disbursements

(3). Loan Payments $11,811,613.38
3 TOTAL DISBURSEMENTS THIS QUARTER $20,494,990.83

4 CASH BALANCE END OF QUARTER $460,235.11

 

 

 

 

 

 
Case 16-34169-hdh11 Doc 933 Filed 10/18/18 Entered 10/18/18 14:00:51

Page 3 of 3

 

 

 

 

POST CONFIRMATION

QUARTERLY BANK RECONCILEMENT

 

(CASE NAME: ValuePart, Incorporated

 

 

CASE NUMBER: t6-34169-HDH-11

 

 

 

The reorganized debtor must complete the reconciliation below for each bank account, including all general, payroll

and tax accounts, as well as all savings and investment accounts, money market accounts, certificates of deposits, governmental

obligations, etc. Accounts'with restricted funds should be identified by placing an asterisk next to the account number.

Attach additional sheets for each bank reconcilement if necessary,

FISCAL QUARTER ENDING: September 22, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Reconciliations Account #1 Account #2 Account #3 Account #4 Account #5
A, Bank PNC PNC PNC PNC-CANADA _|PNC-CANADA TOTAL
B. Account Number 45-4522-8166 — |46-4522-8158 46-4523-1445 01024 1002492 01024 1002443
C. Purpose (Type) Lockbox Checking Merchant Lockbox Checking
1 Balance Per Bank Statement 61,283.55 260,329,51 12,093.20 0.00 316,093,04 $649,799.30
2 Add: Total Deposits Not Credited 0.00 0.00 0.00 |+ $0,00
3 Subtract: Outstanding Checks 0.00 (109,107.28) 0.00 (80,952.89) ($190,060.17)
4 Other Reconciling [tems 0.00 0,00 $0.00
5 Month End Balance Per Books 61,283.55 151,222.23 12,093.20 235,140.15 |= $459,739, 13
6 Number of Last Check Written
7 _ Cash: Currency on Hand 0.00 0,00 0,00 [+ $0.00
8 Total Cash - End Of Month 61,283.55 151,222.23 12,093.20 0.00 235,140.15 |= $459,739.13

CASH IN:

INVESTMENT ACCOUNTS

Date of Type of

Bank, Account Name & Number Purchase Instrument Value
9 |PNC 4645232667 9/28/2017 | BC Collateral + $495.98
10 +
1] +
12 +
13 [Total Cash Investments = $495.98
14 | TOTAL CASH LINE 8 - PLUS LINE [3 = LINE [4 **#4 $460,235.11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tok

 

 

**4** Must tie to Line 4, Quarterly Operating Report

 

 

 

 

 
